Title: Joseph C. Cabell to James Madison, 8 October 1830
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                 Oct. 8. 1830.
                            
                        
                        
                        Your favour of Sep 12 was duly received by the mail. That part of it which relates to Doctr. Blatterman’s
                            difficulties will be best attended to, when I visit the University about the middle of next week, which will result from
                            the circumstance of my being summoned as a witness at that time in the suit of Galt v. Carter in the Superior Court of
                            Albemarle. I will call upon the Doctr: & Col. Colonna and do every thing in my power to produce harmony between
                            them. In the interim it appears to me that in the absence of special instructions from the Visitors, the head of the
                            Department should prescribe the duties of the assistant. I apprehend we shall before long be compelled to look out for a
                            substitute for Doct: Blatterman. In a letter of the 1st. inst. my nephew says to me; "I suppose you have heard of Mr.
                            Colonna’s appointment for one year; as yet he is staying at Xaupi’s. Doctr. Blatterman, I believe, is going to sell his
                            house & live in the University; he thinks it very hard that his duties are increased & his pay diminished;
                            he says if he was not so much involved he would leave here & indeed I believe he has offered all his property for
                            sale." I confess I am unable to conceive how Doctr. Blatterman’s duties have been increased. As his reputation is very high
                            as a philologist it is very probable that he will soon find a place more agreeable to his feelings in some other
                            University. I hope we will retain him long enough to lessen the effects of his loss. Should any thing worthy of
                            communication present itself, I will write you from Charlottesville. I entirely concurred in the view which you ascribe to
                            Mr. Johnson, on the subject of the assistant, & without then being apprized of his precise sentiments, wrote to
                            the same effect to Mr. T. J. Randolph. It is probable that the latter & Genl. Cocke have acted in conformity to
                            the same opinion. It is not improbable that the Revolution in France will cause the return of Col: Colonna to his native
                            country.
                        I am much gratified to hear that your views on the question of the Nullifying powers are soon to be fully
                            before the public. The sooner the better. The people of South Carolina seem still to be driving on in their mad career.
                            Nullification is dead in this state. I have complied with your advice, by letting the question of the federal umpirage lie
                            still for the present.
                        Mrs. Cabell & myself are gratfied to hear of the entire recovery of Mrs Madison & yourself.
                            May you both enjoy every blessing is the fervent prayer of dear Sir, your most respectful & ever faithful friend
                            & servant–
                        
                            
                                Jos: C: Cabell
                            
                        
                    